Citation Nr: 0609000	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  04-12 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service-connection for hemorrhoids.

4.  Entitlement to service connection for a cervical spine 
disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 until 
January 1970.  Service in Vietnam is indicated by the 
evidence of record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri, (the RO) which denied the veteran's claims 
of entitlement to service connection for hemorrhoids and a 
cervical spine disability and from a January 2005 RO rating 
decision which denied the veteran's claims of entitlement to 
service connection of hearing loss and tinnitus.  

The issue of the veteran's entitlement to service connection 
for a cervical spine disability is  addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not suffer from a hearing loss 
disability for VA rating purposes.  

2.  The competent and probative medical evidence of record 
does not indicate that tinnitus is related to noise exposure 
in service.  

3.  The veteran does not suffer from a current disability 
which manifests as hemorrhoids.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§  3.303, 3.385 (2005).  

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2005).  

3.  Hemorrhoids were not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss, tinnitus and hemorrhoids.  [As is 
discussed elsewhere in this decision, a fourth issue, 
entitlement to service connection for a cervical spine 
disability, is being remanded for additional evidentiary 
development.]  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).    

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his hearing loss and tinnitus 
claims in the October 2005 SOC and pertaining to his 
hemorrhoid claim in the March 2004 SOC.  Specifically, both 
SOCs detailed the evidentiary requirements for service 
connection.  

Crucially, the AOJ, informed the veteran of VA's duty to 
assist him in the development of his claims in a letter dated 
October 25, 2002 and specifically referencing his hemorrhoid 
claim and in another letter dated September 24, 2004 
specifically referencing his hearing loss and tinnitus 
claims.   These letters advised the veteran of the provisions 
relating to the VCAA.  Specifically, the veteran was advised 
in these letters that VA would obtain all evidence kept by 
the VA and any other Federal agency, including VA facilities 
and service medical records.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  These 
letters specifically informed the veteran that for records he 
wished for VA to obtain on his behalf  he must provide enough 
information about your records so that VA can request them 
from the person or agency that has them.  
 
Finally, the Board notes that these letters specifically 
notified the veteran that he could submit or describe any 
additional evidence that may be relevant to his claim.  The 
September 2004 letter notified him that "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that you think will support your claim, 
please send it to us."  Similar notice with respect to the 
hemorrhoid claim was contained in the March 2004 SOC.  These 
requests comply with the requirements of 38 C.F.R. 
§ 3.159 (b) in that the veteran was informed that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection.  In other words, any lack advisement as 
to those two elements is meaningless, because a disability 
rating and effective date were not assigned.  The veteran's 
claim of entitlement to service connection was denied based 
on elements (2) and (3), current existence of a disability 
and relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to those two crucial elements.  

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claims 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.

Thus, there is no prejudice to the veteran in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

The veteran is obviously aware of what is required on him and 
of VA.  Indeed, he has personally submitted evidence and 
argument in support of his claim, the tenor of which leads 
the Board to conclude that he is well informed and aware of 
his obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
service medical records, service personnel records, private 
treatment records and VA treatment records.  The veteran has 
identified no additional information or evidence that should 
be obtained.

The Board observes in passing that the veteran evidently 
applied for Social Security Administration (SSA) disability 
benefits sometime in the past.  There is, however, any 
indication that SSA benefits were awarded.  Moreover, and 
crucially, there is no indication that SSA would possess any 
evidence, not now in the possession of VA, which is pertinent 
to the veteran's claims.  Cf. Brock v. Brown, 10 Vet. App. 
155, 161-2 (1997) [VA is not obligated to obtain records 
which are not pertinent to the issue on appeal.]  
Accordingly, inquiry to SSA is not warranted.
   
The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  An audiology examination was provided 
in September 2005 by an appropriately credentialed provider.  
The results of this examination will be discussed in greater 
detail below.   Also as will be discussed in greater detail 
below, the medical evidence of record does not indicate a 
current diagnosis of hemorrhoids.  Therefore, a VA 
examination was not necessary for the appropriate development 
of that claim.  Cf.  Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran did not elect to present 
personal testimony at a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to these three issues.



1.  Entitlement to service connection for hearing loss. 

Pertinent laws and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may not be granted unless a current 
disability exists. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  A "current disability" means a disability shown by 
competent medical evidence to exist. See Chelte v. Brown, 10 
Vet. App. 268 (1997).

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2005).

Analysis

Concerning Hickson element (1), current disability, the 
preponderance of the medical evidence of record is against a 
finding that the veteran currently has, or ever had, 
bilateral hearing loss as defined by VA.  See 38 C.F.R. § 
3.385.  Hearing test results conducted during the veteran's 
service were within normal limits.  Additionally, there is no 
record of any post-service treatment or diagnosis of any 
hearing problem, a period of well over three decades.

In September 2005, a VA hearing examination was conducted by 
a certified audiologist. CNC speech recognition scores were 
98 percent bilaterally.  The audiometric examination showed 
the following puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000	Avg.
Left		20	10	15	25	25	19
Right		20	15	15	20	20	18

As discussed above, 38 C.F.R. § 3.385 requires that the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  
The medical evidence of record fails to demonstrate any 
auditory threshold of 40 dB or greater and does not reflect 
three or more auditory thresholds of 26 dB or greater for 
either ear.  CNC speech recognition is not less than 94 
percent.  
  
It is well settled that VA disability benefits are not 
available if a disability does not exist.   See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection cannot be 
granted if the claimed disability does not exist].  On that 
basis the claim fails.  

The Board is aware of the veteran's contentions regarding 
hazardous noise exposure causing hearing loss.  To the extent 
that the veteran is contending that he now has hearing loss 
for VA purposes, it is well established that lay persons 
without medical training, such as the veteran, are not 
competent to attribute symptoms to a particular cause or to 
otherwise comment on medical matters such as diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].   

The veteran has submitted evidence as to the etiology of 
hearing loss,  including a magazine article submitted 
directly to Board without a waiver of RO consideration.  This 
article discusses how even a single instance of hazardous 
noise exposure can cause hearing loss.  Remand for 
consideration of this article is not required by 38 C.F.R. 
§ 20.1304(c) (2005), however, because in the absence of 
hearing loss for VA purposes, evidence regarding any causal 
relationship between noise exposure and hearing loss cannot 
be pertinent.  

Accordingly, the criteria for the establishment of service 
connection have not been met and the benefit sought on appeal 
is therefore denied.  
2.  Entitlement to service connection for tinnitus.

Analysis

The veteran is seeking entitlement to service connection of 
tinnitus.  Essentially, he contends that he has suffered from 
a ringing in the ears since service and that such was due to 
noise exposure during service.  

At the September 2005 VA examination, tinnitus was diagnosed.  
Therefore, Hickson element (1) has been met.  Moreover, 
although there is no evidence of tinnitus or acoustic injury 
on service, it appears that the nature of the veteran's 
duties in the United States Air Force may have exposed him to 
high levels of noise.  

The resolution of the appeal hinges upon the matter of nexus 
between in-service noise exposure and tinnitus.  Resolution 
of this issue requires competent medical evidence, which can 
be provided neither by the Board or by the veteran himself.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the 
Board is prohibited from exercising its own independent 
judgment to resolve medical questions] and Espiritu, supra.  

There is of record only one competent medical nexus opinion, 
that of the  September 2005 VA audiology examiner.  In that 
report, the certified audiologist noted his review of the 
veteran's claims folder his and examination of the veteran.  
Based upon this information, the examiner determined that 
although the veteran had been exposed to noise in service, it 
was not as least as likely as not that the veteran's tinnitus 
was related to in-service hazardous noise exposure.  The 
audiologist in essence determined that since the amount of 
noise exposure in the service was not enough to cause hearing 
loss, it was also not enough to cause tinnitus.  The 
audiologist further noted that the veteran did not have any 
ear problems in service and that he had never sought 
treatment for such after service.  

Therefore, the only source of competent medical evidence 
weighs against the claim.        
Of record are the veteran's lay statements and lay statements 
of D.B. to the effect that the veteran's tinnitus was caused 
by service.  However, as discussed above such lay statements 
are competent medical nexus evidence.  See Espiritu, supra; 
see also Cromley v. Brown, 7 Vet. App. 376, 379 (1995).    

With respect to the veteran's contentions that he has 
experiences tinnitus continually after service, the Board is 
of course aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
Here, however, there is no objective medical evidence of ear 
injury, or complaints of tinnitus in service, and no 
indication of complaints of tinnitus for decades thereafter. 
Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Continuity of symptomatology after 
service is therefore not demonstrated.

The veteran has not received treatment for tinnitus and there 
is no indication from the veteran's post-service medical 
records of ongoing complaints of tinnitus to establish nexus 
by continuity of symptomatology.  

Accordingly, element (3), medical nexus, is not met and the 
claim fails on that basis.  The benefit sought on appeal is 
therefore denied.  

3.  Entitlement to service connection for hemorrhoids.  

Analysis

The veteran is seeking entitlement to service connection for 
hemorrhoids.  

Discussion

As has been discussed above, in order for service connection 
to be granted a current disability must exist. 

Of record are the veteran's medical records from 1970 to the 
present.  These records are devoid of any clinical references 
to hemorrhoids.  

The veteran has asserted that in 1974 he underwent hemorrhoid 
surgery at a private hospital.  The private hospital's 
treatment records have been obtained and reflect a variety of 
service provided from 1970 to 1980; however treatment for 
hemorrhoids is not among those records.  A June 2000 record 
of another private hospital indicates the veteran's report of 
a past surgical history of hemorrhoidectomy.  However, none 
of the private treatment records or VA treatment records 
associated with the veteran's VA claims folder indicates any 
current treatment for, or diagnosis of, hemorrhoids.  

Significantly, a recent listing of the veteran's current 
health concerns and diagnosis, made part of his VA treatment 
record in November 2005, lists nine current conditions, none 
of which are hemorrhoids.  

The evidence of record it therefore appears that to the 
extent that the veteran ever had hemorrhoids, there are no 
current residuals of that disability.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) [service connection may not be 
granted for a diagnosis of a disability by history].

Accordingly, as discussed in greater detail above, in the 
absence of a current disability, service connection is not 
available.  See Brammer, Rabideau and Chelte,  all supra.  
The claim fails on that basis.   The criteria for the 
establishment of service connection have not been met and the 
benefit sought on appeal is therefore denied.  

Additional comment

At the time of the veteran's entrance examination in 1965, a 
history of hemorrhoids was noted. Because as discussed above 
the appeal is being denied based on no current disability, 
the question of whether hemorrhoids preexisted service is 
moot. 

 
ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for hemorrhoids is denied.  



REMAND

4.  Entitlement to service connection for a cervical spine 
disability.   

The veteran is also seeking entitlement to service connection 
for a cervical spine disability.  Essentially, he contends 
that his cervical spine disability had its origins in service 
when he fell off of a ladder.   For the reasons explained 
immediately below, the Board had determined that a remand is 
in order.  

Reasons for remand

Medical records 

In February 2003, the veteran submitted a nexus opinion from 
Dr. M.J.F.  The letter indicated that the Dr. F. had been 
treating the veteran for "many years" and identified his 
offices as the W. Clinic.  However, a review of the evidence 
of record indicates that although the veteran has provided VA 
with an appropriate signed authorization to obtain the 
records, the evidence does not include any of Dr. F.'s or the 
W. Clinic's treatment records.  The record does show that the 
RO sent a letter to Dr. F. in November 2002 requesting 
treatment records; however, the claims folder does not 
indicate whether or not a response was received.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has identified the 
existence of medical records which he asserts have bearing 
upon the claim.  The RO must therefore make reasonable 
efforts to obtain these records.  See 38 U.S.C.A. § 5103A.

Accordingly, the Board believes that additional attempts to 
obtain Dr. F.'s records should be made.  



Nexus evidence

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in- service disease or injury 
and the current disability. See Hickson, supra.  In Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002) the Court held 
that where there is evidence of record satisfying the first 
two requirements for service connection (current disability 
and in-service disease or injury), but there was not of 
record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion.

It is undisputed that the veteran has been diagnosed with 
disabilities of the cervical spine.  A June 2005 VA treatment 
record included diagnoses of cervical spine arthritis, 
cervical radiculopathy and spinal stenosis C5-6 and C6-7.  
Element (1) is therefore met.  

Concerning in-service incurrence of disease or injury, such 
is not of record in the veteran's service medical records.  
However, the veteran has produced his own statement and a lay 
statement of a fellow service member to the effect that the 
veteran suffered a fall from a ladder in 1968.  The Board has 
determined that for the limited purposes of this remand, 
there is evidence that element (2), in-service incurrence of 
disease or injury may be met.  

There is of record only one source of nexus evidence, that is 
the February 2003 opinion of Dr. F.  In it, Dr. F. concluded 
that "the type" of injury described by the veteran is 
likely to be related to a portion of the veteran's current 
disability.  The basis for this vague conclusion was not 
stated.  The Court has held that medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996).  

Accordingly, as there is no other nexus evidence in the file, 
the Board has determined that a medical opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.   VBA should make an additional 
attempt to obtain the veteran's records 
from Dr. F. and the W. Clinic.  Any 
records received should be added to the 
veteran's claims folder.  If the records 
are unavailable that should be noted in 
the claims folder.  

2. After the completion of the foregoing, 
VBA should refer the veteran's claims 
folder to a medical professional for 
review. The reviewer should be requested 
to provide an opinion as to whether the 
veteran's current cervical spine 
disability is as least as likely as not 
related to events in service, to include 
the fall from a ladder as described by 
the veteran. 
If the reviewer deems physical 
examination of the veteran appropriate, 
he or she should request that examination 
and/or diagnostic testing of the veteran 
be scheduled, this should be 
accomplished. A report should be prepared 
and associated with the veteran's VA 
claims folder.

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claim.  
If the claim remains denied, in whole or 
in part, VBA should issue a supplemental 
statement of the case, and the veteran 
and his representative should be allowed 
an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


